     Case 1:16-cv-00375-FPG-JJM Document 142 Filed 09/13/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK




In re M&T Bank Corporation ERISA Litigation   Civil Action No.: 1:16-cv-375-FPG-JJM

                                              Consolidated Action




 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL PRODUCTION
            OF DOCUMENTS FROM GORDON FEINBLATT LLC
      Case 1:16-cv-00375-FPG-JJM Document 142 Filed 09/13/19 Page 2 of 3




       PLEASE TAKE NOTICE, that Plaintiffs Sa’ud Habib, Beverly Williams, J. Marlene

Smith, Kenneth Sliwinski, Russ Dixon and Jacqueline Allen (collectively “Plaintiffs”) will and

hereby do move this Court for an order to compel Gordon Feinblatt LLC to produce the

documents listed on Gordon Feinblatt LLC’s privilege log that are identified by the following

beginning control numbers: REV0000385, REV0000409, REV0000444, REV0000445,

REV0000744, REV0000866; and to produce unredacted versions of the documents listed on

Gordon Feinblatt LLC’s privilege logs that are identified by the following beginning bates

numbers: GF0002788, GF0002860, and GF000286. The grounds for this motion are set forth in

Plaintiffs’ Memorandum in Support of this motion.

       This motion is made based on this Notice of Motion and Motion, Plaintiffs’

Memorandum of Law filed with this Notice of Motion and Motion, the Declaration of Jacob

Schutz in support of this motion, and all other papers, pleadings, documents, arguments of

counsel and materials submitted in this matter, and any other evidence and argument the Court

may consider.

       Pursuant to Local Rule 7(a)(1), Plaintiffs state they intend to file and serve a reply brief

in further support of this Motion.



Dated: September 13, 2019                            Respectfully submitted,


                                                    By: /s/ Jacob Schutz
                                                    NICHOLS KASTER, PLLP
                                                    Paul J. Lukas, MN Bar No. 022084X*
                                                    Kai Richter, MN Bar No. 0296545*
                                                    Carl F. Engstrom, MN Bar No. 0396298*
                                                    Jacob Schutz, MN Bar No. 0395648*
                                                    Chloe A. O’Neill, MN Bar No. 0398257*
                                                      *admitted in W.D.N.Y.
                                                    4600 IDS Center

                                                1
Case 1:16-cv-00375-FPG-JJM Document 142 Filed 09/13/19 Page 3 of 3




                                    80 S 8th Street
                                    Minneapolis, MN 55402
                                    Telephone: 612-256-3200
                                    Facsimile: 612-338-4878
                                    Email: krichter@nka.com
                                      cengstrom@nka.com
                                      jschutz@nka.com
                                      coneill@nka.com



                                    KESSLER TOPAZ MELTZER
                                      & CHECK, LLP
                                    Mark K. Gyandoh (admitted pro hac vice)
                                    280 King of Prussia Road
                                    Radnor, PA 19087
                                    Tel: (610) 667-7706
                                    Fax: (610) 667-7056
                                    Email: eciolko@ktmc.com
                                    Email: mgyandoh@ktmc.com
                                    Email: jsjohnson@ktmc.com

                                    Interim Co-Lead Counsel

                                    TREVETT CRISTO
                                    Lucinda Lapoff, Esq.
                                    2 State Street, Suite 1000
                                    Rochester, NY 14614
                                    Tel: (585) 454-2181
                                    Fax: (585) 454-4026
                                    Email: clapoff@trevettcristo.com

                                    Interim Local Counsel




                                2
